FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YUN FEI HAO,                                     No. 09-73855

               Petitioner,                       Agency No. A097-656-424

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Yun Fei Hao, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for withholding of removal and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Hao did not suffer

past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019 (9th Cir. 2006)

(persecution is an “extreme concept” that “does not include every sort of treatment

our society regards as offensive”) (internal citations and quotations omitted).

Substantial evidence also supports the agency’s finding that Hao does not have a

clear probability of future persecution based on his practice of Tibetan Buddhism.

See Fakhry v. Mukasey, 524 F.3d 1157, 1066 (9th Cir. 2008) (the “sum of

evidence” does not compel a finding that petitioner has a clear probability of future

persecution). Accordingly, Hao’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Hao failed to establish it is more likely than not that he will be tortured if returned

to China. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                     09-73855